DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 04/30/2021 has been entered. Claims 1-9 and 21-31 are allowed based on applicant’s amendments. Applicant’s amendments also overcome 112 rejection.
REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 and 21-31 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following: 

Claims 1-9 are allowable among other elements and details, but for at least the reason “configuring the plurality of power converters to operate in a first interleaving mode during a first operation mode and operate in a second interleaving mode during a second operation mode, wherein the motor is configured to operate under a first number of pole pairs under the first operation mode and under a second number of pole pairs under the second operation mode, and the interleave angle in the first interleaving mode is different from the interleave angle in the second interleaving mode”. 



Claims 21-31 are allowable for the reason mentioned in the previous office action. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846